ON MOTION HOB BBHEABING
Mb. Justice Wole
delivered the opinion of the Court.
This is a motion for reconsideration which contains eleven errors alleged to have been committed by this Court. We *909shall consider sufficiently treated in onr original opinion errors I, II, VI, VII, VIII, IX, X, and XI. In onr original opinion we assumed that all the notes contained the words “value received” when in point of fact, as the appellants now point out, two of them did not contain these words. We have hitherto decided, as the main opinion shows, that notes drawn to order are presumptively mercantile. All these notes Were drawn to the order of the payee and hence should be considered mercantile. At the main hearing and in the motion for reconsideration the appellant succession stresses the fact that section 531 of the Commercial Code requires that the origin and kind of value should he expressed in notes drawn to order. We have the idea that section 531 was not intended to apply to promissory notes themselves hut rather to other classes of documents. In any event, paragraph 7 of section 531 has in fact become a dead letter. This court has consistently held that a note drawn to order is to he presumed commercial.
Furthermore, as the appellants themselves show, the fact of whether or not a note is mercantile is to he determined hy the coirrt wherein the note is presented. The burden of showing that these notes were civil instead of mercantile devolved upon the plaintiff succession. Moreover, the court below fully entered into the question and found that the notes were mercantile.
There was another question which inadvertently we failed to consider, namely, that of costs. The plaintiff succession maintains that the costs ought not to have been imposed, inasmuch as the answer was never amended and hence the plaintiffs were not duly notified of the defense of prescription. The thing that stands out in this case is that the defendant made continuous efforts to amend his answer and the plaintiffs even more tenaciously and with success prevented the formal amendment of the answer. We became convinced that the question of the mercantile character of the notes was the real issue before the court and that the *910plaintiff succession was duly advised of this defense. We have no doubt that the court was in error in not having permitted the answer to be amended, and if it was not amended the principal fault lay in the strenuous opposition of the plaintiff succession. Of course if, as we have held, the court below was right in finding that the notes were mercantile documents, then the filing of the suit in itself would justify the imposition of costs. Therefore, we find no reason for modifying the judgment of the court in this regard, and the motion for reconsideration will be denied.
Mr. Justice Hutchison concurs in the result.